United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                       April 14, 2003
                                 FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk

                                        No. 02-20071



HUMBLE INDEPENDENT SCHOOL DISTRICT,

                                                             Plaintiff-Appellant,

                                             versus

CGU INSURANCE CO.; GENERAL ACCIDENT INSURANCE COMPANY;
ROBERT WITKOWSKI; COST MANAGEMENT, INC.;
WILLIAM L. McGRATH, Individually doing business as
Cost Management, Inc.;
POTOMAC INSURANCE COMPANY OF ILLINOIS,
                                         Defendants-Appellees.




                Appeal from the United States District Court
                     For the Southern District of Texas
                                 H-00-CV-3420




Before GARWOOD, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       Humble Independent School District filed this suit in state

district       court     against       its    insurance        carrier,       CGU    Insurance

Company, and other defendants, including an adjuster working for

CGU, Robert Witkowski.              CGU removed the case to the United States


       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
District Court on the basis of diversity.            The district court

denied HISD’s motion to remand the case, apparently persuaded that

HISD stated no claim under Article 21.21 of the Texas Insurance

Code against Witkowski, a local defendant whose joinder as a party

would preclude diversity jurisdiction.

      The Texas Supreme Court in Liberty Mutual Insurance Co. v.

Garrison Contractors, Inc., 966 S.W.2d 482 (Tex. 1998), held that

Section 16 of Article 21.21, Texas Insurance Code, provides a cause

of   action   against   employees   of   companies   arising   from   their

servicing of insurance policies, including employees acting within

the scope of their employment.

      We are persuaded that the district court was in error in its

apparent decision that the school district stated no claim against

Witkowski and in denying the motion to remand the case to state

court.   We must therefore remand the case to the district court

with instructions to remand the case to the state court from which

it was removed.    The judgment below is vacated for want of subject

matter jurisdiction.

      VACATED and REMANDED with instructions.




                                     2